DETAILED ACTION
This action is in reply to papers filed 1/8/2021. Claims 16, 21, 24 and 26-28 are pending and examined herein.

    Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20160237141A1, Published 8/18/2016.

                                                                    Withdrawn Rejection(s)
Applicant's arguments, filed 1/8/2021, with respect to the 103 (a) rejection of claims 16-21 and 24 as being unpatentable over Kells et al. (WO2010088560 A1, Publication Date 8/5/2010, previously cited) in view of Bisgaier and Newton (PgPub US20010028895, Publication Date 10/11/2001, previously cited), Sharifi et al. (Atherosclerosis. 2005 Aug; 181(2):261-9. , previously cited) and Rivera et al. 

Claim Objections
Claim 28 is objected to because of the following informalities:  A claim is a sentence. It must start with a capital letter, and end with a period. Claim 28 does not end with a period. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 16, 21,24 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kells et al. (WO2010088560 A1, Publication Date 8/5/2010, previously cited) in view of Bisgaier and Newton (PgPub US20010028895, Publication Date 10/11/2001, previously cited), Sharifi et al. (Atherosclerosis. 2005 Aug; 181(2):261-9. , previously cited), Moon et al. (J Korean Med Sci. 2003 Feb; 18(1): 108–111.), Zheng et al. (Molecular Therapy 17 S148-S149 (2009): 1.) and Rivera et al. (WO2006063247, Published 6/15/2006, previously cited).   
Regarding claim 16, in-part, Kells et al. teach a method of administering a therapeutic nucleic acid encoding a therapuetic protein (Pg. 6, para. 34) to the brain tissue of a mammal (e.g. thalamus) (Pg. 5, para. 26; Pg. 9, para. 57), such as a human (as in claim 26) (Pg. 9, para. 57), having Alzheimer's disease or a symptom of Alzheimer's disease (Pg. 3, para. 11; Pg. 34, para. 169) (as further in claim 16), comprising: providing a pharmaceutical composition (Pg. 34, para. 169) comprising an rAAV vector (Pg. 6, para. 35) comprising a therapuetic nucleic acid encoding a therapeutic protein and then administering the pharmaceutical composition to the mammal to deliver the therapeutic nucleic acid to the brain tissue of the mammal (Pg. 35, para. 175). In one embodiment, Kells teaches the rAAV vector is rAAV9 (Pg. 16, para. 93) (as in claim 16, in-part).
However, Kells fails to teach (1): The therapeutic protein is ApoA-1 Milano protein and (2) administration of the therapeutic protein to the brain of a mammal impedes amyloid-beta plaque development (as further in claim 16).
Prior to the time of the claimed invention, Bisgaier and Newton taught blood cholesterol levels are correlated with production of amyloid β protein (Aβ) and are predictors of populations at risk of developing Alzheimer's disease (AD). Bisgaier and Newton teach methods for increasing HDL function can be used to decrease production of Aβ, thereby decreasing the risk of developing AD (Abstract). In fact, Bisgaier and Newton teach the accumulation of large numbers of senile plaques containing the 40-42 amino acid amyloid β protein (Aβ) is a classic pathological feature of AD (Pg. 1, para. 2). Bisgaier and Newton teach genetic and cell biological findings suggest that the accumulation of Aβ in the brain is the likely cause of AD. Thus, towards this end, Bisagaier and Newton teach a method for decreasing the production of Aβ, said method comprising administering an effective amount of a composition comprising ApoA-I Milano protein to a person that has AD, wherein said amount is effective to slow or decrease the deposition of Aβ plaque (as further in claim 16) in the person's brain (see Bisgaier and Newton, claim 1, 6 and 23). Regarding claim 21 and claim 24, Examiner notes that insofar as Aβ is or insoluble plaque, the fact that Bisgaier and Newton teach the slowing or a decrease in the deposition of Aβ plaque (i.e. impediment of Aβ plaque development), absent evidence to the contrary, Bisgaier and Newton necessarily meet the limitations of both claims. 
However, Bisgaier and Newton fails to teach a gene encoding ApoA-1 Milano (as further in claim 16).  
Prior to the time of the claimed invention, Sharifi et al. reported on the development of a potential gene therapy approach for the prolong expression of circulating ApoA-I Milano (starting at sentence bridging Pg. 261 and 262+). Specifically, Sharifi examined a viral vector-based gene delivery system as a basis for ApoA-I Milano gene therapy. Comparing levels of expression using combinations of the cytomegalovirus (CMV) promoter in a recombinant serotype 2 adeno-associated virus (rAAV2) linked to ApoA-I Milano or the enhanced green fluorescent protein (EGFP) genes (Fig. 1) (as in claim 16), Sharifi found that a promoter construct of two CMV core promoters sharing a CMV enhancer was more active than other combinations or a single CMV promoter (Pg. 263, Col. 1, para. 2). In vivo assessment of this optimal CMV construct using rAAV2 virus particles for intravenous (IV) (as further in claim 16 and as in claim 27) or intramuscular (IM) routes of delivery (as further in claim 16 and as in claim 28) produced high circulating levels of ApoA-I Milano protein for extended periods (up to 220 ng/ml at 22 weeks p.i.) by IV delivery while the IM route resulted in a relatively short period of very low-level ApoA-I Milano expression (Pg. 263, Col. 2, para. 3). Sharifi notes that since there was no difference in the immune response between the two routes of delivery, they reasoned that tissue tropism might be responsible for this differential gene expression. To explore this possibility, Sharifi investigated the effect of different AAV serotypes on ApoA-I Milano gene expression in vivo. Sharifi found that rAAV1-mediated expression of ApoA-I Milano was approximately 15- and 9-fold higher than rAAV2 and rAAV5, respectively when IM injection routes were compared while all three AAV serotypes produced substantial levels of ApoA-I Milano expression from IV injection (Pg. 266, Col. 1, para. 1) (as. Sharifi teaches this study demonstrated 
And although Sharifi taught an intravenous administration of an ApoA-1 Milano gene, Sharifi fails to teach said routes induces expression of ApoA-1 Milano in the mammal's brain (as further in claim 16).
Prior to the time of the claimed invention, Moon sought to characterize reporter gene expression in the CNS after intravenous injection of viral vectors containing green fluorescence protein (GFP) genes, and thus provides a basis for developing gene therapy of the CNS (Pg. 108, Col. 2, para. 1). In their experimentation, Moon observed that GFP was expressed in the brain after intravenous injection of the viral vectors containing the GFP gene (as further in claim 16) (Pg. 109, Col. 2, para. 1; Abstract).
And although Sharifi taught an intramuscular injection of an ApoA-1 Milano gene, Sharifi fails to teach said route induces expression of ApoA-1 Milano in the mammal's brain (as further in claim 16).
Prior to the time of the claimed invention, Zheng et al. investigated the ability of an AAV vector encoding LacZ gene and driven by a CMV promoter to retrograde transport to CNS after intramuscular injection.  Zheng notes that their results revealed that LacZ positive cells traveled to the higher level of the spinal cord, even the brain (as further in claim 16), three months after vector delivery (see Entire Abstract).
However, none of Kells et al., Bisgaier and Newton, Sharifi et al., Moon et al. or Zheng et al. teach administering a dose of 1 x 1010 vector genome/kg to about 1 x 1014 vector genome/kg of the rAAV9 vector (as further in claim 16).  
Prior to the time of the claimed invention, Rivera et al. taught methods of treatment of subjects with neurodegenerative disorders, such as Alzheimer’s disease (Pg. 32, para. 3) comprising administering recombinant adeno-associated virus (rAAVs) comprising a transgene 8 vg/kg to 1x 1015 vg/kg, which encompasses the claimed range (as further in claim 16) (Pg. 31, para. 1). 

When taken with the teachings of Bisgaier and Newton, the skilled artisan, seeking to inhibit the accumulation of large numbers of senile plaques containing Aβ in patient’s brain, would have found it prima facie obvious to deliver to the brain tissue of a patient having Alzheimer's disease an rAAV9 vector comprising the ApoA-1 Milano gene, with a reasonable expectation of slowing down or decreasing the deposition of Aβ plaque in said patient’s brain. There would have been a reasonable expectation of success because Kells teaches a method of administering an rAAV9 vector comprising a therapeutic nucleic acid encoding a therapuetic protein to the brain tissue of a mammal having Alzheimer's disease or a symptom of Alzheimer's disease and Bisgaier and Newton explicitly teach administration of ApoA-1 Milano protein decreases the production of amyloid β protein (Aβ). Moreover, the skilled artisan would have found it prima facie to administer a viral vector comprising a gene encoding for ApoA-1 Milano protein to the patient because Sharifi teaches gene delivery (via intramuscular injection or intravenous injection) overcomes the expenses and challenges of protein delivery and also results in constitutive and prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632